DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2021 has been entered.



The amendment filed on 02/18/2021 has been acknowledged. 

Amendment Summary
Claims 21 and 28  are amended. 

Response to Arguments/Amendment
claims # 21-34 have been considered but they are not persuasive.



1)  
Regarding amended Claim 21, 
Applicant argues that
Harada discloses that the DMRS is quasi co-located with the CSI-RS (See [0058]),
but does not disclose that the RA preamble and the RA occasion (i.e., resource for transmitting the RA preamble) are determined based on the QCL relation between the CSI-RS and the SSB. Therefore, Harada fails to teach or suggest at least 

"identifying a first synchronization signal block (SSE) which is quasi co-located with a
first CSI-RS received in the selected candidate beam among the one or more CSI-RSs;
identifying a random access (RA) preamble associated with the identified first SSE as an RA preamble to be used according to pre-configuration; and transmitting the RA preamble associated with the identified first SSE for triggering a beam failure recovery to the base station." 

as recited in amended claim 21.


    Examiner respectfully disagrees with applicant remarks and arguments as Harada teaches about different type of signals and corresponding channels  that can be co-located in a group set of transmitted beam in ([0042]; [0044]; [0058]; [0069]; [0077]) as part of mobility measurement signal including SSB, CRS-RS). But specifically described about Preamble ID signal or resources associated  SSB and/or CSI-RS in ([0179]). The above teaching was already taught in the previous claim 21  before amendment. Claim 24 is dependent on Claim 21, therefore  Harada teaches about Claim 24 and the amended Claim 21.    


Claim 28 comprises similar features as Claim 21 and are therefore subject to the same rejection.






Conclusion
Therefore for each of these about reasons, Harada does teach all of the limitations of claim 21. Claim 28 contain similar features as claim 21, therefore it is claim 21 and claim 28 remain. 

Therefore, Applicant requests that this art ground of rejection of these claims under 35 U.S.C. §102(a)(2) to be withdrawn has been denied. 






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harada (US 2020/0099437 A1).

Regarding Claim 21,
Harada discloses an operation method of a terminal (Fig.1(A,B,C)(UE)) in a communication system (See Fig.1(A,B,C)); [Abstract]; UE monitors downlink control channel), comprising:


detecting beam failure with a base station (See [Abstract]; [0070]; reports that a beam failure has been detected) ;

performing a measurement operation of one or more channel state information reference signals (CSI-RSs) received from the base station (See [0069-0070];  mobility measurement signal, the CSI-RS the time and/or frequency tracking reference signal is used) to search a candidate beam of the base station when the beam failure is detected (See [0069-0070]; detecting Candidate BPL);

 selecting the candidate beam based on a result of the measurement operation of the one or more CSI-RSs (See [0069-0070]; [0179]; measurements are used in mobility references signal  to detect candidate beams);
identifying a first synchronization signal block (SSB) which is quasi co-located with a first CSI-RS received in the selected candidate beam (See [0042]; [0044]; [0179]; SSB are associated with the preamble ID and part of mobility measurement signal)  among the one or more CSI-RSs (See [0042]; [0044]; [0069]; [0179]; among the multiple mobility reference signal);


identifying a random access (RA) preamble associated (See [0178-0179]; Physical Random Access Channel preamble can be one the recovery beam)) with the identified  (SSB)  (See [0179]; SS Blocks is associated with RACH preamble) as an RA preamble to be used according to pre-configuration See [0179]; SS Blocks and CSI-RS are associated with Preamble ID), 

transmitting the RA preamble associated with the identified first SSB (See [0179]; SS Blocks and CSI-RS are associated with Preamble ID), for triggering a beam failure recovery to the base station (See [0176-0179]; beam recovery signal is transmitted using RACH preamble resources to a Base Station and the BS response with RAR (random access response)).


Regarding Claim 28
Harada discloses a terminal (Fig.1(A,B,C)(UE)) in a communication system (See Fig.1(A,B,C)); [Abstract]; UE monitors downlink control channel), comprising:


detecting beam failure with a base station (See [Abstract]; [0070]; reports that a beam failure has been detected) ;

 received from the base station (See [0069-0070]; mobility measurement signal, the (CSI-RS) the time and/or frequency tracking reference signal is used) to search a candidate beam of the base station when the beam failure is detected (See [0069-0070]; detecting Candidate BPL);


selecting the candidate beam based on a result of the measurement operation of the one or more CSI-RSs (See [0069-0070]; [0179]; measurements are used in mobility references signal  to detect candidate beams);
identifying a first synchronization signal block (SSB) which is quasi co-located with a first CSI-RS received in the selected candidate beam (See [0179]; SSB are associated with the preamble ID)  among the one or more CSI-RSs (See [0069]; [0179]; among the multiple mobility reference signal);


identifying a random access (RA) preamble associated (See [0178-0179]; Physical Random Access Channel preamble can be one the recovery beam)) with the identified  (SSB)  (See [0179]; SS Blocks is associated with RACH preamble) as an RA preamble to be used according to pre-configuration See [0179]; SS Blocks and CSI-RS are associated with Preamble ID),

associated with the identified first SSB (See [0179]; SS Blocks and CSI-RS are associated with Preamble ID), for triggering a beam failure recovery to the base station (See [0176-0179]; beam recovery signal is transmitted using RACH preamble resources to a Base Station and the BS response with RAR (random access response)).





Regarding Claim 22, 29
Harada teaches all the features with respect to claim 21, 28 and Harada further teaches 
                   wherein  the RA preamble is
transmitted in a physical random access channel (PRACH) resource (See [0176-0179]) which is a time-frequency resource (See [0207-0208]). 


Regarding Claim 23, 30
Harada teaches all the features with respect to claim 21, 28 and Harada further teaches

(See [0177-0179]).


Regarding Claim 24, 31
Harada teaches all the features with respect to claim 23, 30 and Harada further teaches
                wherein   the RA preamble is
transmitted using resources associated with the first SSB which is quasi co-located with the first CSI-RS (See [0179]) .



Regarding Claim 25, 32
Harada teaches all the features with respect to claim 21, 28 and Harada further teaches
             wherein the RA preamble is transmitted using resources associated with the first CSI-RS (See [0179]).



Regarding Claim 26, 33
Harada teaches all the features with respect to claim 21, 28 and Harada further teaches
wherein the RA preamble is transmitted from the terminal which operates in radio resource control (RRC)_CONNECTED (See [0177-0178]; a user terminal transmits the RACH preamble by using a resource that is configured by higher layer signaling after the initial access procedures).


Regarding Claim 27, 34
Harada teaches all the features with respect to claim 21, 28 and Harada further teaches
                wherein the RA preamble (See [0177-0179]) is transmitted using orthogonal resources (See [0207-0208]) based on a contention-free RA procedure (See [0207-0208]).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037.  The examiner can normally be reached on 9:00AM -5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY LAFONTANT/Examiner, Art Unit 2646